Citation Nr: 0802861	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-37 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for a knee condition.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2005 rating decision in which the RO denied 
the veteran's claim for a rating in excess of 30 percent for 
PTSD, denied service connection for depression and a knee 
condition, and denied entitlement to a TDIU.  In October 
2005, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2005.

The Board notes that the veteran was previously represented 
by Richard A. LaPointe, a private attorney, who cancelled his 
power of attorney in March 2006.  In a June 2006 letter, VA 
informed the veteran that Mr. LaPointe was retiring from the 
practice of law, and could no longer be recognized as the 
veteran's representative and that he could select another 
representative.  The veteran responded in June 2006 that he 
wished to represent himself.  Hence, the Board recognizes 
that the veteran is now proceeding pro se in this appeal.  

The Board's decision on the claims for a rating in excess of 
30 percent for PTSD and for service connection for depression 
is set forth below.  The claims for service connection for a 
knee condition and for a TDIU are addressed in the remand 
following the order; those matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  The veteran's PTSD is manifested by intermittent 
stereotyped speech, depressed and anxious mood, with 
congruent affect, paranoid ideations, mild memory impairment, 
an intermittent inability to perform activities of daily 
living, and difficulty in establishing and maintaining 
effective work and social relationships; these symptoms are 
suggestive of occupational and social impairment with reduced 
reliability and productivity.  

3.  There is no current diagnosis of depression and the 
veteran's symptoms of depressed mood have been considered in 
the rating for the veteran's service-connected PTSD.   


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for a rating of 50 percent for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.130, Diagnostic Code 
(DC) 9411 (2007).  

2.  The criteria for service connection for depression are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims on appeal.  
This letter also informed the veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims.  The 
September 2005 RO rating decision reflects the initial 
adjudication of the claims after issuance of this letter.  
Hence, the December 2004 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

Regarding the claim for an increased rating for service-
connected PTSD, the Board notes that the October 2005 SOC 
provided notice of the criteria for higher rating for the 
disability (which is sufficient under Dingess/Hartman).  

The Board notes that the veteran has not been provided 
specific notice regarding the assignment of disability 
ratings and effective dates; however, on these facts, the 
lack of such notice is not shown to prejudice the veteran.  
Because the Board's decision herein denies the claim for 
service connection, no disability rating or effective date is 
being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA and private medical 
records and the report of a VA examination conducted in June 
2005.  Also of record are various written statements provided 
by the veteran, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
following analysis in the following decision is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Historically, by rating action of May 1995, the RO granted 
service connection for PTSD and assigned an initial 30 
percent rating under the provisions of 38 C.F.R. § 4.132, DC 
9411, effective May 31, 1994.  In December 2004, the veteran 
filed his current claim for an increased rating.  In the 
September 2005 rating decision, the RO continued the 30 
percent rating under the provisions of 38 C.F.R. § 4.130, DC 
9411.  

As noted above, the veteran has been assigned a 30 percent 
disability rating for PTSD pursuant to Diagnostic Code 9411.  
However, the actual criteria for rating the veteran's 
disability are set forth in a General Rating Formula for 
evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of  motivation and mood; and 
difficulty in establishing or maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social  
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which  
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and  
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

In September 2004, the veteran received inpatient treatment 
at Maryview Medical Center.  He was admitted after presenting 
at the emergency room complaining of worsening PTSD symptoms 
with flashbacks of Vietnam and threatening that he was going 
to drown himself or let the police shoot him by engaging in a 
robbery.  He indicated that he had been feeling increasingly 
stressed and anxious in the past 30 days, running the 
streets, using marijuana three times a day, crack/cocaine 
several times a week, and alcohol intermittently.  He 
described the return of auditory hallucinations, which told 
him to kill himself; and repeated flashbacks of his military 
experiences in Vietnam.  

Mental status examination revealed the veteran to be very 
thin, and fully oriented, with fair eye contact and fluent 
speech.  While he reported recent auditory hallucinations 
telling him to harm himself, he denied current auditory 
hallucinations.  While he reported intermittent flashbacks of 
assaults and death, his memory and cognition were otherwise 
intact.  Insight and judgment were influenced by dysphoria 
and flashbacks.  He endorsed suicidal ideations, but denied 
homicidal ideations.  The Axis I diagnoses were PTSD, delayed 
type; cocaine and alcohol abuse, episodic; cannabis 
dependence; and nicotine abuse, episodic.  The condition on 
discharge and prognosis were both fair.  

In his December 2004 claim for an increased rating, the 
veteran reported that his nightmares had gotten worse, and 
that he stayed awake most of the night, sleeping one hour at 
most.  He added that his sleeping pills did not work.  He 
reported being depressed most of the time and indicated that 
he did not work, which, he added, left him with nothing to 
do.  However, he indicated that he could not stay focused 
long enough to maintain a job.  The veteran added that he did 
not like to be out in the open or in a crowd of people.  

Records of VA treatment from December 2003 to December 2004 
reflect diagnoses of and treatment for PTSD.  The veteran 
described symptoms of intrusive thoughts, nightmares, motor 
restlessness, poor sleep, anxious and depressed mood, social 
withdrawal, and avoidant behavior.  Mental status 
examinations revealed a casually dressed male who was 
cooperative.  There was no evidence of psychotic symptoms, 
and the veteran did not express current suicidal or homicidal 
ideation.  Mood was anxious and depressed with a congruent 
affect.  Insight and judgment were intact.  

The veteran was afforded a VA examination in June 2005.  He 
reported that he was depressed, irritated, anxious, angry, 
and continued to have nightmares.  He stated that his current 
symptoms also included sadness, irritability, insomnia, bed 
wetting, isolation, and nightmares.  He described the 
frequency of these symptoms as constant, and described 
ability to perform daily functions during remission/partial 
remission as poor.  The veteran stated that he was receiving 
several medications to treat PTSD, including Prozac, 
Trazodone, Seroquel, and Remeron.  

In describing the history of his activities and functions, 
the veteran reported that he had to sleep on the floor, 
because he had often fallen out of his bed while having 
violent dreams about the Vietnam War.  He described major 
social function changes in that he was paranoid and unable to 
get along with other people.  The veteran stated that he had 
not worked for 15 years because of injury to his knees.  He 
added that he had worked as a machinist for 20 years, but he 
had an episode of flashbacks when an air hose broke and he 
became very frightened and fell down, fracturing both knees.    

On mental status examination, orientation was within normal 
limits and appearance, hygiene, and behavior were 
appropriate.  Affect and mood were abnormal in that mood was 
depressed, although the examiner noted that depression did 
not affect the veteran's ability to function independently 
and effectively.  Communication was within normal limits.  
The veteran had abnormal speech which was stereotyped and 
irrelevant, occurring intermittently.  Panic attacks were 
absent.  Delusion history was present constantly, including 
the veteran having paranoid ideations, however, there was no 
delusion observed at the time of examination.  There were no 
hallucinations or obsessional rituals.  Thought processes 
were not impaired and abstract thinking was normal.  Judgment 
was not impaired, but memory was mildly impaired, such as 
forgetting names, directions, and recent events.  Suicidal 
and homicidal ideation were absent.  The Axis I diagnosis was 
PTSD and the examiner assigned a GAF score of 57.  

The examiner noted that the veteran also suffered from 
polysubstance abuse disabilities, which was the primary 
disorder.  However, the examiner added that this disorder was 
currently in full and sustained remission, as the veteran had 
stopped drinking and using street drugs for the past six 
years, and, therefore, the only primary disorder in Axis I 
which was active and currently manifest was PTSD.  The 
examiner added that the veteran was intermittently unable to 
perform activities of daily living, but he could provide 
self-care.  He further opined that the veteran would continue 
to experience difficulties in performing his daily chores; 
that he was unable to establish and maintain effective work 
and social relationships; and that, because of his combined 
disabilities, he was unemployable at the present time.  
Finally, the examiner noted that the veteran had no 
difficulty understanding commands and appeared to pose no 
threat of persistent danger or injury to self or others.  

Comparing the veteran's PTSD symptoms to the criteria of the 
General Rating Formula, and affording the veteran the benefit 
of the doubt, the Board finds that the criteria for a rating 
of 50 percent are met.  

In this regard, the most recent medical evidence of record, 
the report of the June 2005 VA examination, includes findings 
of stereotyped speech, disturbances of mood, and difficulty 
in establishing and maintaining effective work and social 
relationships, as required for a 50 percent rating.  
Additionally, the examiner noted that, while described as 
mild, the veteran did experience memory impairment.  While 
the recent evidence does not reflect some of the other 
symptoms required for a 50 percent rating, such as flattened 
affect, panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking; it is not required that a veteran 
meet every one of the symptoms listed in the rating criteria.  

Additionally, the Board finds that the GAF score of 57 
assigned by the June 2005 VA examiner supports the conclusion 
that the veteran's PTSD more nearly approximates the criteria 
for a 50 percent rating.  According to DSM-IV, a GAF score 
from 51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  As the moderate symptoms of flat affect and 
circumstantial speech, as well as difficulty in social and 
occupational relationships described in DSM-IV are included 
in the criteria for a 50 percent rating, the Board finds that 
the GAF score of 57 supports the conclusion that a 50 percent 
rating for the veteran's PTSD is warranted.  

Accordingly, considering the above, the Board finds that, 
with resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 50 percent rating for service-
connected PTSD are met.  

However, no higher rating is warranted.  As noted above, the 
next higher rating of 70 percent requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

In this case, there is evidence of impairment in work and 
mood, in that the June 2005 examiner indicated that the 
veteran was unable to work due to his combined disabilities, 
and the medical evidence reflects findings of anxious and 
depressed mood, however, there is no recent medical evidence 
of impairment in family relations, school, judgment, or 
thinking.  While the June 2005 examiner noted that the 
veteran's speech was intermittently irrelevant, there is no 
recent medical evidence of obsessional rituals, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, or neglect of personal hygiene.  While the 
report of private hospitalization in September 2004 included 
the veteran's reports of suicidal ideation, the veteran 
denied suicidal ideation during VA treatment from March to 
December 2004, and there was no suicidal ideation on VA 
examination in June 2005.  

As the criteria for a 70 percent rating are not met, it 
follows that the criteria for the maximum, 100 percent, 
rating likewise are not met.  

For all the foregoing reasons, the Board finds that a 50 
percent, but no higher, rating for PTSD is warranted.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected PTSD has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited in the October 2005 SOC).  

In this regard, the Board notes that the veteran's disability 
has not been objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the 50 percent 
rating), as, during the June 2005 VA examination, the veteran 
reported that he had not been working for 15 years because of 
knee injuries.  Further, while the examiner opined that the 
veteran was unemployable, he specifically indicated that this 
unemployability was due to his combined disabilities.  There 
also is no objective evidence that the disability has 
warranted frequent periods of hospitalization, or that it has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Additionally, the Boards notes that, while, resolution of 
reasonable doubt the veteran's favor in assigning a 50 
percent rating is warranted, the preponderance of the 
evidence is against assignment of a rating greater than 50 
percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under these circumstances, the Board finds that the criteria 
for assignment of a 50 percent, but no higher, rating for 
PTSD are met.  

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by the veteran, the Board finds 
that service connection for depression is not warranted.  

The service medical records reflect no complaints, findings, 
or diagnosis of any depression.  Therefore, this condition 
was not shown in service.  

In his December 2004 claim, the veteran stated that he was 
depressed most of the time.  

The first diagnosis of depression of record was during VA 
examination in April 1982, when the veteran reported that he 
began a pattern of moderate to heavy drinking following his 
separation from service.  He reported that, during the 
blackouts following heavy alcoholic intake, he had flashbacks 
of the war in Vietnam.  However, the examiner noted that 
these flashbacks were vague and were also precipitated during 
thinking.  The veteran was told that he had a liver condition 
in 1981, after which he stopped drinking.  He reported that 
he had been feeling somewhat apprehensive, depressed, and 
discouraged since learning of his liver condition.  The 
diagnoses were alcohol dependence, in remission, and 
depressive reaction, secondary to alcohol dependence, 
impairment mild to moderate.  

The only other diagnosis of depression of record was during 
VA examination in November 1999, when the veteran reported 
that he had again been using alcohol heavily, until he 
stopped everything three months earlier.  He also admitted to 
heavy polysubstance abuse which also stopped three months 
earlier.  The Axis I diagnoses were depressive disorder, not 
otherwise specified; PTSD; alcohol dependence, in remission; 
and polysubtance dependence, in remission.  In regard to the 
PTSD diagnosis, the examiner noted that this stemmed from the 
veteran being a witness to harrowing combat situations in 
Vietnam.  The examiner did not include an opinion regarding 
the etiology of depression.  The examiner noted that the 
depressive disorder diagnosis became evident after the 
veteran attained abstinence three months earlier, and, while 
there was significant overlap of the two disorders' target 
symptoms, depressive disorder was a separate and distinct 
diagnosis from PTSD.  

The Board notes that, while the record reflects diagnoses of 
depression in 1982 and 1999, a successful service connection 
claim requires evidence of current disability at the time of 
claim, as opposed to some time in the past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The diagnosis of depression 
five years before the veteran filed his claim for service 
connection does not constitute a current disability.  

While the recent medical evidence reflects complaints and 
findings that the veteran has depressed mood, these symptoms 
have been attributed to his service-connected PTSD, and are 
contemplated in the 50 percent rating granted in this 
decision.  

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The Board has 
granted a 50 percent rating for PTSD.  Significantly, as 
discussed above, depressed mood is one of the criteria 
contemplated in that rating.  

Thus, even if the veteran's depressed mood, demonstrated 
since the December 2004 claim for service connection, could 
constitute a current disability, it could not be service-
connected and rated separately, as such would violate the 
anti-pyramiding provisions of 38 C.F.R. § 4.14.  

Under these circumstances, the Board finds that the claim for 
service connection for depression must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is no evidence of a current disability of depression 
other than depressed mood as contemplated in the disability 
rating for service-connected PTSD, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

A 50 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of compensation. 

Service connection for depression is denied.  


REMAND

Regarding the claim for service connection for a knee 
condition, review of the claims file reveals that there are 
pertinent Federal records outstanding.  The veteran has 
consistently reported that he stopped working in 1990 
following a 1989 injury to both knees, for which he received 
workers' compensation.  The claims file includes a benefit 
statement from the United States Department of Labor, 
Division of Federal Employees' Compensation, indicating that 
the veteran was in receipt of benefits for an injury incurred 
in March 1989.  However, no records regarding a claim for 
Federal Employees' Compensation have been associated with the 
claims file.  

VA has a duty to make as many requests as necessary to obtain 
records in the possession of a federal agency, unless it is 
concluded that such records do not exist, or that further 
efforts to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any decision from the U.S. 
Department of Labor, Division of Federal Employees' 
Compensation, regarding the claim for workers' compensation 
pertinent to the claim for service connection for a knee 
condition, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

The RO should also obtain and associate with the claims file 
all outstanding VA treatment records.  During private 
treatment in September 2004, the physician noted that the 
veteran's medical history was significant for surgeries on 
both knees, adding that he was followed at the VA Hospital in 
Hampton by Dr. Deaton, and was on Celebrex.  While records of 
treatment at the Hampton VAMC from December 2003 to December 
2004 have been associated with the claims file, these records 
do not include any treatment for the veteran's knees or 
treatment by Dr. Deaton.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the Hampton VAMC records of treatment for the veteran's knees 
by Dr. Deaton, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

In addition to the aforementioned Federal records, review of 
the claims file reflects that there are other pertinent 
medical records which have not been obtained.  During private 
treatment in November 1994, the physician noted that the 
veteran saw Dr. Morales for his knees.  The record also 
reflects that the veteran had knee surgeries in 1985 and 
1989; however, neither records of treatment by Dr. Morales 
nor records of the veteran's knee surgeries have been 
associated with the claims file.  

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims for 
service connection for a knee condition and for a TDIU.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession (not previously requested), and ensure that its 
notice to him meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.  As 
noted above, the record reflects that the veteran has 
received treatment for his knees from Dr. Morales, and 
underwent knee surgeries in 1985 and 1989.  The RO should 
request that the veteran identify these treatment records and 
should attempt to obtain all records identified by the 
veteran, with appropriate notice to him if any attempt is 
unsuccessful.    

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo VA examination, if 
appropriate) prior to adjudicating the claims remaining on 
appeal.  

The Board also points out that, as any decision with respect 
to the aforementioned claim for service connection for a knee 
condition may affect the veteran's TDIU claim, the claim for 
a TDIU is inextricably intertwined with the claim for service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  As both claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature.  Hence, a 
remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the U.S. 
Department of Labor, Division of Federal 
Employees' Compensation, a copy of its 
decision regarding the veteran's claim 
for workers' compensation benefits, as 
well as copies of all medical records 
underlying that determination.  

In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should obtain from the Hampton 
VAMC all records of evaluation and/or 
treatment for the veteran's knees, to 
include by Dr. Deaton.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a knee 
condition and for a TDIU, that is not 
currently of record. 

The RO should specifically request that 
the veteran provide information and 
authorization to obtain records of knee 
treatment by Dr. Morales and records of 
his 1985 and 1989 knee surgeries.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo VA examination, if appropriate), 
the RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

7.  If either benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


